Case: 2:19-cv-00119-MHW-EPD Doc #: 65 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 464



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Stephanie Clifford,

             Plaintiff,

      v.                                    Civil Action 2:19-cv-119

                                            Judge Michael H. Watson
Shana M. Keckley, et al.,
                                            Magistrate Judge Deavers
             Defendants.

                             NUNC PRO TUNC ORDER

      The Court MODIFIES its previous Opinion and Order and Judgment as

follows: the Court hereby DIRECTS the Clerk of Court to RELEASE the funds

deposited, plus all accrued interest, pursuant to this Court’s Order in ECF No. 50

to Plaintiff and/or her attorneys.

      IT IS SO ORDERED.
                                      ___/s/ Michael H. Watson___________
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
